Caruthers, J.,
delivered the opinion of the court.
An action was commenced by Thomas J. Garrison against Kinslow upon a note, and judgment rendered *155for $126. Kinslow removed the case to the circuit court of Bedford by certiora/ri. The plaintiffs in error entered into bond, payable to Garrison, for double the amount of the judgment, with the usual conditions.
Before the trial of the case, the warrant was amended, on motion of the plaintiff, Garrison, by striking out his name, and inserting that of Barrett "Wells, who obtained a verdict for $118, for which amount, and cost, judgment was rendered against the said Kinslow, and Phillips and Wiggins, his securities. The latter bring the case to this court by writ of error, and ask a reversal of the judgment as to them.
The error assigned is, that after the amendment made by the substitution of the name of Wells as plaintiff, for that of Garrison, they were released from their obligation, and were no longer liable. We think the objection is well taken. The plaintiff in the suit, had a right under the act of 1851-2, to amend his warrant, by changing the parties, but to this new party, the sureties had entered into no obligation, and he could have no judgment against them upon their bond. It may be, that without the amendment, the party for whom they were bound, would have succeeded, and we cannot tell, but that it was upon this ground, that they were willing to become sureties for him.
They did not undertake to be responsible in a contest between Kinslow and this new party.
The principle laid down in the case of Irwin & Vick vs. Sanders & Lane, 5 Yerg., 287, must govern this.
The judgment will be reversed, as to the plaintiffs in error.